 Case 1:17-cv-06563-RML Document 43 Filed 07/20/20 Page 1 of 4 PageID #: 187




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DAOQUAN BI, on behalf of himself and
others similarly situated,

                          Plaintiff,
                                                             MEMORANDUM
        -against-                                            AND ORDER
                                                             17 CV 6563 (RML)
GUAN DONG YI JIA, INC., d/b/a Guan
Dong Yi Jia, d/b/a House of Orient
Restaurant; JIANQI CHEN, a/k/a Jiangi
Chen, a/k/a Jianbo Chen, and FENGQIN YU,

                           Defendants.
-------------------------------------------------------X
LEVY, United States Magistrate Judge:
                 Plaintiff Daoquan Bi (“plaintiff”) commenced this action on November 10, 2017

under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. and the New York Labor Law.

(See Complaint, dated Nov. 10, 2017, Dkt. No. 1.) On December 10, 2018, the parties notified

the court that they had settled and consented to my jurisdiction to review their forthcoming

settlement agreement pursuant to Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir.

2015). (See Letter of John Troy, Esq., dated Dec. 10, 2018, Dkt. No. 25; Consent to Magistrate

Judge Jurisdiction, dated Dec. 10, 2018, Dkt. No. 26.) On June 28, 2019, after receiving several

extensions of time, the parties submitted their settlement agreement for fairness review. (See

Motion for Settlement Approval, dated June 28, 2019, Dkt. No. 31.) On July 18, 2019, I

approved the settlement and directed the Clerk of the Court to close the case. (See Order, dated

July 18, 2018.) On April 13, 2020, plaintiff moved to enforce the settlement agreement, arguing

that this court retained jurisdiction to do so by virtue of having approved the settlement

agreement, annexed to which was a stipulation of dismissal stating “[t]his court retains
    Case 1:17-cv-06563-RML Document 43 Filed 07/20/20 Page 2 of 4 PageID #: 188




jurisdiction to enforce the Settlement Agreement and Release of this action.” (See Memorandum

of Law in Support of Motion to Enforce Settlement Agreement, dated Apr. 13, 2020 (“Pl.’s

Mem.”), Dkt. No. 41; Affidavit of John Troy, Esq., dated Apr. 13 (“Troy Decl.”), Dkt. No. 40,

Ex. 4.) The settlement agreement itself additionally contains a provision stating: “[a]ny dispute,

claim, or cause of action arising out of, or relating to, Plaintiff’s employment with Defendants or

this Agreement shall be resolved in the United States District Court for the Southern District of

New York[.]”1 (See Troy Decl., Ex. 4, ¶ 12.)

               “Actions to enforce settlement agreements are, in essence, contract actions which

are governed by state law and which do not themselves raise a federal question unless the court

which approved the settlement retained jurisdiction.” LaBarbera v. Dasgowd, Inc., No. 03 CV

1792, 2007 WL 1531895, at *2 (E.D.N.Y. May 22, 2007). In order to retain jurisdiction over the

enforcement of a settlement agreement, “a district court’s order of dismissal must either (1)

expressly retain jurisdiction over the settlement agreement, or (2) incorporate the terms of the

settlement agreement in the order.” Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)). In such

cases, the court “necessarily makes compliance with the terms of the settlement agreement a part

of its order so that a breach of the agreement would be a violation of the order,” and thus the

court may enforce the agreement as an exercise of its ancillary jurisdiction. StreetEasy, Inc. v.

Chertok, 752 F.3d 298, 305 (2d Cir. 2014) (brackets and internal quotation marks omitted)

(quoting Roberson v. Giuliani, 346 F.3d 75, 82 (2d Cir. 2003)).




1
  The court presumes the reference to the Southern District of New York was made in error and
that the parties intended to refer to the Eastern District of New York, where this case was filed.
                                                 2
 Case 1:17-cv-06563-RML Document 43 Filed 07/20/20 Page 3 of 4 PageID #: 189




               “The Second Circuit has explicitly held that a district court does not retain

jurisdiction to enforce a settlement merely by placing its ‘judicial imprimatur’ on the parties’

settlement, such as by approving the settlement agreement as fair and adequate.” Melchor v.

Eisen & Son, Inc., No. 15 CV 113, 2016 WL 3443649, at *6 (S.D.N.Y. July 10, 2016) (citing

Hendrickson, 791 F.3d at 359; Mao v. Mee Chi Corp., 15 CV 1799, 2016 WL 675432, at *1

(S.D.N.Y. Feb. 26, 2016)); see also Kokkonen, 511 U.S. at 381 (“The [court]’s mere awareness

and approval of the terms of the settlement agreement do not suffice to make them part of [its]

order.”) In the context of FLSA settlements approved as fair and adequate under Cheeks, courts

have repeatedly denied motions to enforce where the dismissal order did not contain language

expressly retaining jurisdiction or incorporating the terms of the settlement agreement. See, e.g.,

Thurston v. Flylift Holdings, LLC, No. 18 CV 9044, 2020 WL 2904065, at *2-3 (S.D.N.Y. June

3, 2020); Sanchez v. Charity Rest. Corp., No. 14 CV 5468, 2019 WL 4187356, at *2-3 (S.D.N.Y.

Sept. 4, 2019); Melchor, 2016 WL 3443649, at *8-9; Mao, 2016 WL 675432, at *1.

               Plaintiff asserts that, by approving the settlement agreement, to which the

stipulation of discontinuance was annexed as an exhibit, I incorporated the terms of that

stipulation into my dismissal order. (See Pl.’s Mem. at 1-2.) To the contrary, my order merely

approved the terms of the settlement agreement as fair and adequate under Cheeks and directed

the Clerk of the Court to close the case. (See Order Granting Motion for Settlement, dated July

18, 2019); see also Melchor, 2016 WL 3443649, at *8 (explaining that, by approving the

settlement, the court had “merely indicated its approval of the terms of the settlement” but “did

not incorporate those terms into its Order,” and that “[a] court’s review and approval of a

settlement’s terms has no bearing on the question of whether a court retains jurisdiction to

enforce the settlement”). I did not sign, so-order, or even acknowledge the stipulation of



                                                 3
 Case 1:17-cv-06563-RML Document 43 Filed 07/20/20 Page 4 of 4 PageID #: 190




discontinuance; nor does the language in the agreement itself providing that subsequent disputes

will be resolved in the “Southern District of New York” have any bearing on retention of

jurisdiction. See Thurston, 2020 WL 2904065, at *3 (“The parties’ stipulation to the personal

jurisdiction of the district court that approved the settlement similarly has no bearing on whether

the court has retained ancillary jurisdiction over enforcement. . . . Stipulation to the district

court’s subject matter jurisdiction over enforcement proceedings is similarly futile.”); Melchor,

2016 WL 3443649, at *8 (“Subject matter jurisdiction, unlike personal jurisdiction, cannot be

created by agreement, consent, or any other act of a party.”); accord Otegui v. City Works

Constr. LLC, No. 14 CV 21057, 2017 WL 945638, at *3 (S.D. Fl. Jan. 17, 2019) (“The mere

consent of the parties to jurisdiction without more cannot confer subject matter jurisdiction to the

court; rather, the court must itself retain jurisdiction.”).

                Accordingly, plaintiff’s motion to enforce the settlement agreement is denied for

lack of subject matter jurisdiction.

        SO ORDERED.
Dated: Brooklyn, New York
       July ___, 2020


                                                         ROBERT M. LEVY
                                                         United States Magistrate Judge




                                                    4
